DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Han (US 20140247977 A1, hereinafter “Han”)
Kottenstette et al. (US 20170076438 A1, hereinafter “Kottenstette”)
Anderson (US 20190042894 A1, hereinafter “Anderson”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 7-10, 147-17 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20140247977 A1, hereinafter “Han”) in view of Kottenstette et al. (US 20170076438 A1, hereinafter “Kottenstette”) and in view of Anderson (US 20190042894 A1, hereinafter “Anderson”).
Regarding claims 1, 8 and 15:
A method for transforming an electronic document into a tagged electronic document having tags that identify categories of document objects in the tagged electronic document (Han [0003]-[0005], [0008], figs. 1, 2, 5 and 6, where Han teaches method and non-transitory computer readable medium configured to transform documents such as images or pictures into labeled documents in order to perform classification), wherein the method includes one or more processing devices performing operations comprising: 
generating, with an object-recognition rule set, a feature map that identifies, as different document object types, different regions of the electronic document enclosed by differently sized bounding boxes specified in the object-recognition rule set (Han [0003]-[0005], [0021]-[0024], [0033]-[0034], where Han teaches, different image type and for example different voxel size or group of voxels); 
generating a map of the electronic document by applying a page-segmentation machine-learning model to the electronic document, wherein the heat map identifies different pixels of the electronic document as different object types (Han [0003]-[0006], [0009], [0021]-[0024], [0033]-[0034], [0043], [0052]-where Han teaches performing page segmentation using machine learning to identify different pixels of the document as different objects or structures within the images; 
(Han [0003]-[0005], [0064], [0066], [0070], figs. 2, 5-6, 9 and 10, where Han teaches fusing or correlating the result obtain by: 1) performing ABAS on a plurality of points in a subject image using an atlas image to generate first data representative of a structure in the subject image, and (2) applying a plurality of points in the subject image to a learning-enhanced classifier to generate second data representative of the structure in the subject image) ; and 
generating the tagged electronic document by applying the tag to the electronic document(Han [0003]-[0005], [0064], figs. 2, 5 and 6, where Han teaches obtaining or generating a more accurate final label by combining or fusing the two label determination processes such as the ABAS classification 502 and the trained classifier classification).
Han fails to explicitly teach wherein generating a heat map of the electronic document by applying a page-segmentation.
However, Kottenstette teaches a method for analyzing images and detecting object or objects in the image or images wherein a heat maps can be used to generate a semantic pixel labeling of the image space in a number of ways including via the simple threshold of a single heat map or by maximum likelihood selection across multiple heat maps. In some embodiments, the maximum likelihood selection can be taken at the pixel-level. As shown in heat map 100b (FIG. 1B), heat maps may not be fully consistent with object edges so a refinement step is often required to produce a final segmentation. In another instance, computer vision methods are used to produce the pixel labeling by using the CNN generated heat maps as hints or weights (Kottenstette [0095], [0120], [0129], [0137], [0163], [0175], and [0187], figs. 3-7, 9, and 12-14).
Therefore, taking the teachings of Han and Kottenstette as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to generate a heatmap by applying page segmentation to separate region or object into different colors as an alternative, such that the information about each region and/or object could easily be viewed, tagged, or analyzed. 
	The combination above fails to explicitly teach wherein applying a fusion deep learning model to data from the feature map and the heat map, wherein the fusion deep learning model correlate the feature map and the heat map.
However, Han in view of Kottenstette teaches fusion the two label maps calculated and that any of a number of label fusion techniques can be employed to combine the individual atlas label maps into the resultant ABAS label map 502 (Han [0064], [0066], Kottenstette [0211], fig. 13). Furthermore, Anderson teaches a machine learning interfaces in computing environment wherein two different labeler is computed and that a deep learning neural network is used to train and to generate a final label (Anderson [0095], [0017], [0020], [0045], [0052], [0063], [0095], [0121], figs. 3 and 4). 
	Therefore, taking the teachings of Han, Kottenstette and Anderson as whole, it would have been obvious to one of ordinary skill in the art the time of the effective filing date of the application to use a deep learning fusion model, in order to determine a more accurate label of the region and/or object.

Regarding claims 7 and 14:
Kottenstette [0095], [0120], [0129], [0137], [0163], [0175], and [0187], figs. 3-7, 9, and 12-14).
Regarding claim 9:
further comprising generating, with the object-recognition rule set, the feature maps by identifying the different regions as the different document object types based on the different regions being enclosed by differently sized bounding boxes specified in the object-recognition rule set (Han [0043], Kottenstette [0095], [0120], [0129], [0137], [0163], [0175], and [0187], figs. 3-7, 9, and 12-14; Anderson [0043]-[0044]).
Regarding claim 10:
wherein the computing the tag by applying the fusion deep learning model comprises: generating a pre-aggregation feature map by applying a convolutional neural network to the combined feature map; and generating an aggregated feature map by aggregating the pre-aggregation feature map and the heat map, wherein the aggregating comprises: stacking the pre-aggregation feature map and the heat map along a dimension of the pre-aggregation feature map and the heat map; and computing the tag for each object of the aggregated feature map by assigning the tag based on a determined object indicated by the aggregated feature map at each location of the aggregated feature map (Han [0003]-[0005], [0064], [0066], [0070], figs. 2, 5-6, 9 and 10,Anderson [0044]-[0045], figs. 3).
Regarding claim 16:
(Han [0031]-[0032], [0067], and [0070], Kottenstette abstract, [0095], [0120], [0129], [0137], [0163], [0175], and [0187], figs. 3-7, 9, and 12-14; Anderson [0051]-[0054]). 
Regarding claim 17:
wherein the heat map is a pixel-wise representation of the electronic document, and wherein the operations further comprise: applying a machine learning model having a number of filters to the electronic document; assigning a pixel of the heat map to an attribute based on a pixel location and proximity to other pixels with assigned attributes; and outputting the heat map having pixels with assigned attributes, respectively, wherein the outputted heat map is used in the step (Han [0031]-[0032], [0067], and [0070], Kottenstette abstract, [0095], [0120], [0129], [0137], [0163], [0175], and [0187], figs. 3-7, 9, and 12-14; Anderson [0051]-[0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        January 23, 2022